                                                                            I
                                     UNITED STATES DISTRICT COURT
                                                 for the
                                  EASTERN DISTRICT OF NORTH CAROLINA
         ;   .
        .:.:
     U.S;A. vs. Jaamez Rajohn Battle                                               Docket No. 5:17-CR-371-1D

                                    Petition for Action on Supervised Release

     COMES NOW Kyle W. Fricke, U.S. Probation Officer of the court, presenting a petition for modification
     of the Judgment and Commitment Order of Jaamez Rajohn Battle, who, upon an earlier plea of guilty to
     Possession of a Firearm by a Felon, in violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2), was '
     sentenced by the Honorable James C. Dever III, U.S. District Judge, on June 1, 2018, to th~ custody of the
     Bureau of Prisons for a term of 42 months. It was further ordered that upon release from imprisonment the
     defendant be placed on supervised release for a period of 3 years.

         )aamez Rajohn Battle was released from custody on March 1, 2021, at which time the term of supervised
     reldise commenced.

     RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
     FOLLOWS:

     During Battle's initial office appointment on March 4, 2021, the defendant tested positive for marijuana via
     an instant urine screen. Battle readily admitted to using this illegal substance, and he signed an admission
     of drug use form. The defendant was verbally reprimanded for this drug use, counseled about his actions,
     and cog~itive _behavioral skills were utilized. Battle has been referred to outpatient substance abuse
     trea~ment, and he  has agreed to comply with any regiment of treatment recommended. The defendant was
     ordered to comply with the DROPS condition; however, jail time with the Bureau of Prisons is no longer
     feasible. In view of these circumstances, it is respectfully recommended that the court relieve the defendant
,,   of t~is special condition.

     PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

         1. The previously ordered DROPS Program condition is hereby removed.

     Except as herein modified, the judgment shall remain in full force and effect.

     Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                           is true and correct.                             '


     Isl Dewayne L. Smith                                  Isl Kyle W. Fricke
     De¥ayne L. Smith -                                    Kyle W. Fricke
     Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                           150 Reade Circle
                                                           Greenville, NC 27858-1137
                                                           Phone:252-830-2336
                                                           Executed On: March 5, 2021




                   Case 5:17-cr-00371-D Document 47 Filed 03/08/21 Page 1 of 2
Jaamez Rajohn Battle
Docket No. 5:17-CR-371-1D
Petition ·For Action
Pag'e2
                                              ORDER OF THE COURT
    ;:
Con'sidered and ordered this     S"      day of----=--M.---'-"-'CM.-c...=..cC'--b--'--------· 2021, and ordered filed and
made a part of the records in the above case.


Jiw; C. Dever III
U.S. District Judge




   .Y




                Case 5:17-cr-00371-D Document 47 Filed 03/08/21 Page 2 of 2
